                   Case 19-11104-JTD           Doc 811        Filed 01/02/20        Page 1 of 7



                            IN TH[, UNITED STATBS BANKRUPTCY COUIIT
                                 F'OII THII DISTRICT OF DELAWARE

In re                                                          Chapter    11


I]DGEMARC I]NERGY IÌOI,DINGS, [,LC,                            Clase   No. 19-11104 (.rl'D)
el al.,t
                                                               (Jointly Administered)
                             Debtors


  NOTICE OF'AGBNDA FOR THB I{EARING ON JANUARY 6,2020, AT 10:00 4.M.2
(PRIIVAILING EASTERN TIME), BEFORE THB HONORABLE JOHN T. DOIISBY AT
      THII UNITED STATES BANKRUI'TCY COURT FOR T[II1 DISTRIC'T OF
     DELAWARE, LOCATBD AT 824 NOIìTH MARKBT STIIEET, s'rH FLOOR,
                                      .TON. DIII,AWAIIF], I 9801
            COURTROOM NO. 5. WILMING

CONTINUED MATTER:

1            Motion of Debtors t'or fintry of Ordels (lXA) Approving tìidding Procedures f'or Sale ol
             Debtors' Assets. (Iì) Approving Stalking I-{orse llid Protections. (C) Scheduling Auction
             f-or, and l{earing to Approve. Sale o1'Debtors' Assets. (D) Approving Fonrr and Manner
             o1' Notices of Sale, Auction and Sale l'learing, (lf) Approving Assurnption and
             Assignment Procedures and (F) Granting Related Reliel'and (llXA) Approving Sale o1'
             Debtors' Assets lìree and Clear of Liens, Claims, Intcrests and llncumbrances, (Iì)
             Authorizing Assumption and Assignment o1'Executory Contracts and lJnexpired Leases
             and (C) Granting Related Relief [D.1. 19. filed on May 15.20191.

             ,S_aþl($ponse l)eaclline: August 21,2019 at 4:00 p.m. (E'l'); extende<l to August 22,
             2019 at 12:00 p.m. (li'l') for the Oflìcial Committee of Unsecured Clreditots, Bedrock
             Petroleum Clonsultants LLCI, Phoenix Technology Services LJSA lttc., Keystclne
             Clearwater Solutions, LLC. Anchor Drilling Fluids USA, I-l,C and IÌ&L Pipeco Serviccs,
             Irrc. with respect to the Monroe/Washington Assets; extended to September 12,2019 al
             4:00 p.m. (ET) for the Olficial Committee of lJnseoured Clreditors and the Office of the
             lJnited States T'rustee with respect to the Butler Assets

             Clure_Rqqpelse Dgadl.lre: August 27.2019 at 4:00 p.m. (11'f); extended to August 23,
             2019 at 4:00 p.m. (E'f) f'or EGO Water Solutions Lt,C with respect to the
             Monroe/Washir-rgton Assets; extended to September 12,2019 at 4:00 p.m. (l.i'l') lòr Ii1'C

I The Debtol's in these cases, along with the last four digits of each Debtor's fèderal tax identification number, are:
lSdgeMarc Energy Iloldings, L,LC (6900), tìM Energy Manager. Ll,C (5334), [iM lrnergy l,irnployer, LLC (8026),
EM Energy Ohìo, Lt-Cl (6935), EM linergy Pennsylvania, Ll-C'(1541), EM Energy West Vit'ginia. Ll,C (3771), [ìM
lJnelgy Keystone, t.LC (7-506), EM llnergy Midstream Ohio,l,l,C (1268), and EM Energy Midstrearn Pennsylvania.
LLC (3963). The Debtors' corporate headquarlers and mailing address is I800 Main Street, Suite 220, Canonsburg,
PA     t-53 t 7.

2 Any pafty who wishes to attend telephonically is required to rnake arrangernents prior to the hearing thlouglt
CourtCall by telephone (866-582-6878) or by facsirnile (866-533-2946).



{   r23e.002-w00s9243   }
                    Case 19-11104-JTD            Doc 811      Filed 01/02/20         Page 2 of 7



          Northeast Pipeline LLC and the Official Committee o1'Unsecured Creditols with respect
          to the Butler Assets

          Assumntion and Assisnment l{esoonses Received Relatinr¡ to the Monroe/Washinston
          Assets:

          A.              Informal response from EGO Water Solutions l,LC

          B               Objection of 'firnothy t,. Illake and Paula   .1.   Rush-Blake to Cure Cllaim Amount
                          [D.1. 487, filed on August 19,2019)

          C)              Limited Assumption and Assignrnent Objection and Reservation to l)ebtors'
                          Notice of Potential Assumption and Assignment of' Ilxecutory Contracts or
                          Unexpired l,eases and Cure Amount of liureka Midstream, I-l,C and IìQM
                          Gatlrering OPCO.l,l,Cl lD.l. 490, filed on August 20,20191

          l)              Objection of' Tyrone J. Allen ancl Diane I-. Allen to Notice of Potential
                          Assurnption and Assignment o1'Ilxecutory Contracts or l-lnexpirecl Leases and
                          Cure Amount [D.I. 492,ftled on August 21,2019]

          ti.             Ob.jection of V/aste Management to Notice ol' Clure Costs and Potential
                          Assurnption and Assignment of Executory Contracts and Unexpired Leases fD.l.
                          494,frled on August 21.20191

          F               I-etter liom Richard and Linda Crooks, Dated August 19,2019 Regarding Cìure
                          Anrounts [D.1. 516, filed on August 26,20191

          SlatuE: On August 28, 2019, the Court entered an order approving the sale of the
          Monroe/Washington Assets. 'fhe cure objections at items 1.4., 1 .D. ancl l.F'. have been
          resolved. The objeotion at item l.B. is moot. as the l)ebtors are no longer seeking to
          assume the contract related to this objection. l'he Debtors received no objections to
          adjouming the remaining cure objections at items l.B. and 1.C. to the next omnibus
          hearing.

          Sale and Cure Responses Received Relating to the Butler Assets

          G.              Infbrnlal response fiom Axip Energy Services

          H.              Limited Objection and Reservation ol'Rights of Dominion Energy 'I'ransmission.
                          Inc. tlkla Dominion Transmission, Inc. to Notice ol'Potential Assumption and
                          Assignment of Exeoutory Contracts or Unexpired Leases and Cure Amount [D.1.
                          488, fìled on August 19,20191

          t.              Objection fì'orn Brenda Shaffèr and Phillip ShaflÍèr [D.1. 489. lìled on August 20,
                          20tel




{ I 239.002-W00se243. }                                   2
                   Case 19-11104-JTD               Doc 811       Filed 01/02/20   Page 3 of 7




          J             Limited Objection of ll.S. Specialty Insurance Cornpany to the Sale fD.l. 493,
                            fìled on August 21.20191

          K             Objection to Sale      of Ronald Smith and Marianne Smith [D.I. 495, filed          on
                        August 2I,20191

          L             Markwest Liberty Bluestone, LLC's Limited Objection and Reservation of
                        Rights of to Notice of Potential Assumption and Assigument of Executoty
                        Contracts, lJnexpired Leases and Clure Amount [D.1.496, lìled on August 21,
                            20191

          M             Limited Objection of Oil and Gas Meclranic's Lien Claimant, Anchor Drilling
                        Fluids USA, I-LC to Motion ol'Debtors for Entry o1'Orders (lXA) Approving
                        Bidding Procedures 1òr Sale of'Debtors Assets, (B) Approving Stalking Florse
                        Bid Protections, (C) Schecluling Auction f'or, and llearing 'l'o Approve, Sale of
                        Debtors Assets. (D) Approving F-orm and Manner of Notices of Sale. Auction
                        and Sale Hearing. ([1) Approving Assumption and Assignmeut Procedures ancl
                        (Iì) Granting Related lleliel'and (lfXA) Approving Sale of Debtors Assets Free
                        and Clear of Liens, Claims, Interests and Encumbrances, (lÌ) Authorizing
                        Assumption and Assignment ol'Ilxecutory Contracts and IJnexpired Leases and
                        (C) Granting Related Relief [D.1. 498, l.rled on August 22,20191

          N                 Limited Ob.jection and Reservation o1'Rights of ll&L Pipeco Services. [nc. to
                            Debtors' Sale of Assets F'ree and Clear of' Liens, Claims, Intelests and
                            Encumbrarrces [D,1. 499, tlled on August 22,2019)

          o                 Bedrock Petroleum Consultants, LLC's Objection to Sale fD.l. 500. fìlecl on
                            August 22,20191

          P                 I-imited Objection and Reservation ol'Rights of Keystone Clearwater Solutions,
                            LLC to l)ebtors' Sale of Assets Free and Clear of l-ierrs, Claims, Interest and
                            Encumbrances [D.1. 501, hled on August 22^2019]

          o                 Phoenix 1'echnology Services [JSA, hlc.'s l,imited Objection and Preservation of
                            Rights to Debtors' Sale of Assets lrree and Clear ol'[,iens. C]laims" Interests and
                            Encumbrances fD.I.502, fìled on August 22.20191

          R.                ETC Norlheast Pipeline LLC's Objection to the l)ebtors' Notice of Potential
                            Assumption and Assignment of Ilxecutory Contracts or tJnexpired Leases and
                            Cure Amount [D.1. 570, filed on September 12,20191




{ l 239.002-W00se243,   )                                    3
                   Case 19-11104-JTD              Doc 811       Filed 01/02/20   Page 4 of 7



            S           Limited Objection and Reservation of'Rights o1'llTC Northeast Pipeline t,LC. to
                        the Debtors' Sale of RutlerAssets Free and Clear of'Liens, Claims. Interests, and
                        Encunrbrances fD.I. 571, filed orr September 12,201q1

            T,          Markwest Liberty Bluestone, LLC's Objection to the Sale of the Debtors' IJutlcr
                        Assets [D.L 572. filed on Septernber 12,20191

            I]          Corrected Exhibit A to tlTC Northeast Pipeline LLC's Objection to the Debtors'
                        Notice of Potential Assumption and Assignrnent ol' Ilxecutory Contracts or
                        Unexpired l-eases and Clure Amount fD.l. 573, lìled on September 12,20191

            V               ISEALED] Objection of Olficial Committee of Unsecured flreditors to Motion
                            of Debtors for Entry of Order (A) Approving Sale of Debtors' Assets Free and
                            Clear of Liens, Claims, lnterests ancl Encumbrances, (B) Authorizing
                        Assumption and Assignment o1'Executory Contracts and lJnexpirecl Leases and
                        (C) Granting Related Relief lD.L 517 ,lìled on September 12, 20191

            ËlatUS:
                    'fhe sale with regard to the lJutler Assets and all ïesponses related thereto,
            including cure objections, have been ad.journed to a date to be determined.

            Related Documents:

            w               Declaration of Callum Streeter in lrurther Support of the Debtors' Chapter 1l
                            Petitions and First Day Pleadings [D.1. 3, fìled on May 15.2019]

            X.              Order (l) Approving Bidding Procedures fcrr Sale o1'l)ebtors'Assets. (ll) Setling
                            Procedures to Seek Stalking f]orse Bid Protections. (llI) Scheduling Auction fbr,
                            and Hearing to Approve. Sale of'Debtors' Assets, (lV) Approving Form and
                            Manner of Notices of Sale, Auctiott and Sale I'learing. (V) Approving
                            Assunrption and Assignment Procedures and (VI) Granting llelated Relief [D.1.
                            247 , entercd on June 21.20191


            Y           Notice of Sale, Bidding Procedutes, Auction and Sale Ilearing ID.1. 249, I'lled on
                        June 21.20191

            Z.              Order Approving Amended Bidding Proceclures fbr Sale of Debtors' Assets fD.l
                            329, entercd on July 12,20191

            AA          Notice of Filing of F'orms of Sale Order and Asset Purchase Agreernent [D.l
                        399, filed on July 24,20191

            BB          Notice of Designation o1'Stalking IIorse Bidder f'or Monroe/Washington Asscts
                        and Request for Approval of'Stalking I'lorse Ilid Protections [D.1.401, filed on
                        July 24,20191




{   r23e.002-w00se243   )                                   4
                  Case 19-11104-JTD           Doc 811       Filed 01/02/20   Page 5 of 7



         CC.        Notice of Potential Assumption and Assignment of Executory Contracts or
                    Unexpired Leases and Cure Amounts lD.l.402, f,iled on July 24,20191

         DD.        Notice of Filing Arnended Exhibits to the Stalking Llorse Agreement ïD.L 437,
                    filed on August 5,20191

         EE.            Order   (l) Designating Stalking Ilorse Bidder, (ll) Approving l3id Protections,
                        and (lll) Granting Related Relief lD.I. 444. entered on August 6,20191

         FF.            Supplemental Notice of Potential Assumption and Assignment of Executory
                        Clontracts or Unexpired l,eases and C]ure Amount ID.1. 462, fìlecl on August 9,
                        20rel

         GG.        Notice of (I) Designation of Successful Bid and Canoellation of Auction I'or the
                    I)ebtors' Monroe/Washington Assets ancl (ll) Extension o1'Sale Timeline for the
                    Sale of the l)ebtors' Ilutler Assets lD.l. 497 , filed on August 21 ,20191

         I-IH.          IREDACTEDI Declaration of I)arren S. Klein in Supporl of'Debtors'(l) t]rief in
                        Support of Their Motion fbr lintry of an Order (A) Approving Sale of I)ebtors'
                        Monroe/Washington Assets lìree and Clear of' Liens, Cllaims, Interests and
                        Encumbrances, (B) Authorizing Assumption and Assignment of Executory
                        Contracts and Unexpirecl Leases and (C) Granting Related Relief and (ll)
                        Omnibus Reply to Objections T'hereto [D.1. 514, filed on August 26,20191

         II             Order (A) Approving Sale ol Debtors' Monroe/Washington Assets lìree and
                        Clear of Liens, Cllaims, Interests, and Encumbtances, (B) Authorizing
                        Assumption and Assignment of Executory Contracts and Unexpired Leases, and
                        (C) Granting Related Relief [D.1. 530, entered on August 28,2019]

         JJ.            Motion to File lJnder Seal the Objection of Oflìcial Cornmittee of'Unsecured
                        Creclitors to Motion of Debtors for Entry ol' Order (A) Approving Sale of
                        Debtors' Assets Free and Clear of'Liens, Claims, Interests ancl llncurnbrances,
                        (B) Authorizing Assumption and Assignlllent of Executory Contracts and
                        Unexpired Leases and (C) Granting Related Iìelief'[D.f . 578, fìled on September
                        12,20191

         KK         Notice of Rescheduled Sale I'ìearirrg for the Debtors' Butler Assets [D.1. 594,
                    fìled on September 16^20191

         L,L        Notice of Adjournment of Auction and Sale llearing f'or the Sale of the Debtors'
                    Butler Assets fD.l. 615, filed on September 20,20191

         MM             Order Relèrring Issues to Mediation and Appointing Mediator [D.I. 628, enterecl
                        on September 27 ,20191




{ r239 002-W0059243 )                                   5
                  Case 19-11104-JTD        Doc 811      Filed 01/02/20   Page 6 of 7




MATTERS UNDER CERTIFI                       OF'NO OB.IECTION:

2        Debtors' Second Motion for an Order Extending Their Exclusive Periods to File a
         Chapter' 11 Plan and Solicit Acceptances Thereto Pursuant to Bankruptcy Code Section
         1121(d) [D.1. 781, filed on December 11, 2019]

         Response l)eadline: Decenrber 26,2019 at 4:00 p.m. (ET)

         Responses: None

         Related Documents:

         A.        Certificate of No Objection [D.I. 809, filed on January 2,2020]

         Status: A cerlification of no objection has been filed and submitted in accordatrce with
         the Court's procedures. Accordingly, a hearing regarding this matter is not required.

J        Second Motion to Extend the Tirne Peliod  within which the Debtors May File Notices to
         Remove Actions Pursuant to 28 U.S.C. ç 1452 and Rules 9021 and 9006 of the Federal
         Rules of Bankluptcy Procedure [D.I. 782, frled on December 1 1, 2019)

         Response Deadline: December 26,2019 at 4:00 p.m. (ET)

         Responses: None.

         Related Docurnents:

         A.        Certihcate of No Objection [D.I. 810, filed on January 2,2020)



                              lRemainder of Page Intentionally Le.ft Blankl




{123e 002-w00se243.)                                6
                   Case 19-11104-JTD    Doc 811       Filed 01/02/20         Page 7 of 7



          Status: A certification of no objection has been filed and submitted in accordance with
          the Court's procedures. Accordingly, a hearing regarding this matter is not required.

Dated: January 2,2020
       Wilmington, Delaware                   LANDIS RATH & COBB LLP

                                               -l'{"ill 'fr ç."'ì}.1-
                                              À¿ä-          (No.3407)
                                                      G. úand'is
                                              Keni K. Mumford QlIo. al86)
                                              Kimberly A. Brown (No. 5138)
                                              Holly M. Smith (No. 6497)
                                              919 Market Street, Suite 1800
                                              Wilmington, Delaware 1 9801
                                              Telephone : (302) 467 -4400
                                              Facsimile: (302) 467 -4450
                                              Email: landis@lrclaw.com
                                                     mumford@lrclaw.com
                                                     brown@lrclaw.com
                                                     smith@lrclaw.com

                                              -and-

                                             DAVIS POLK & WARDWELL LLP
                                             Darren S. Klein (admittedpro hac vice)
                                             Lara Samet Buchwald (admittedpro hac vice)
                                             Aryeh E. Falk (admitted pro hac vice)
                                             Jonah A. Peppiatt (admittedpro hac vice)
                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: (212) 450 -4000
                                             Facsimile: (212) 701 -5800
                                             Email : darren.klein@davispolk.com
                                                      lara.buchwald@davi spolk. com
                                                      ary eh.f alk@dav i sp o I k. c o m
                                                     j onah.peppiatt@davispolk. com


                                             Counsel to the Debtors
                                             and Debtor s - In- P os s e s s ion




{ 1239.002-W0059243.}                             7
